Name: 2001/873/EC: Commission Decision of 4 December 2001 correcting Directive 2001/22/EC laying down the sampling methods and the methods of analysis for the official control of the levels of lead, cadmium, mercury and 3-MCPD in foodstuffs (Text with EEA relevance) (notified under document number C(2001) 3913)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  research and intellectual property;  foodstuff;  deterioration of the environment;  economic geography
 Date Published: 2001-12-08

 Avis juridique important|32001D08732001/873/EC: Commission Decision of 4 December 2001 correcting Directive 2001/22/EC laying down the sampling methods and the methods of analysis for the official control of the levels of lead, cadmium, mercury and 3-MCPD in foodstuffs (Text with EEA relevance) (notified under document number C(2001) 3913) Official Journal L 325 , 08/12/2001 P. 0034 - 0034Commission Decisionof 4 December 2001correcting Directive 2001/22/EC laying down the sampling methods and the methods of analysis for the official control of the levels of lead, cadmium, mercury and 3-MCPD in foodstuffs(notified under document number C(2001) 3913)(Text with EEA relevance)(2001/873/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 85/591/EEC of 20 December 1985 concerning the introduction of Community methods of sampling and analysis for the monitoring of foodstuffs intended for human consumption(1), and in particular Article 1 thereof,Whereas:(1) Commission Directive 2001/22/EC of 8 March 2001 laying down the sampling methods and the methods of analysis for the official control of the levels of lead, cadmium, mercury and 3-MCPD in foodstuffs(2) establishes and harmonises the technical measures for the sampling and analysis methods to be used for the monitoring of the concerned contaminants.(2) In the text published in the Official Journal of the European Communities a material error occurred in the date for the bringing into force of the laws, regulations or administrative provisions by Member States in order to comply with the above directive.(3) It is necessary to correct Directive 2001/22/EC accordingly.(4) The measures provided in this Decision are in accordance with the opinion of the Standing Committee on Foodstuffs,HAS ADOPTED THIS DECISION:Article 1In the first paragraph of Article 3 of Directive 2001/22/EC "5 April 2003" is replaced by "5 April 2002".Article 2This Decision is addressed to the Member States.Done at Brussels, 4 December 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 372, 31.12.1985, p. 50.(2) OJ L 77, 16.3.2001, p. 14.